Case 2:15-cv-02726-JPM-cgc Document 400 Filed 11/26/18 Page 1 of 2                     PageID 11050



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


    ECIMOS, LLC                                     )
                                                    )
           Plaintiff,                               )
                                                    )        Case No. 2:15-cv-2726-JPM-cgc
    v.                                              )
                                                    )
    CARRIER CORPORATION,                            )
                                                    )
           Defendant.                               )


                        JUDGMENT AND PERMANENT INJUNCTION


  JUDGMENT BY COURT. This action came on for consideration before the Court for a trial
  by jury. The issues have been tried and the jury duly rendered its verdict on July 6, 2018. (ECF
  No. 359.)

  IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that, in accordance with
  the jury verdict, Judgment is entered against Carrier Corporation and in favor of ECIMOS, LLC
  for $7,500,000.

  IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, in accordance with the
  Order Granting Plaintiff’s Motion for Permanent Injunction in Part (ECF No. 382) and the
  Order Amending Previous Injunction Orders (ECF No. 397), Defendant Carrier Corporation is
  PERMANENTLY ENJOINED from:

                 1. Further use of the Runtest Execution System (“RES”) database;
                 2. Sharing ECIMOS’s assembled hardware and wiring diagrams without
                    ECIMOS’s express permission; and
                 3. Sharing ECIMOS’s Run Test software source code, including the algorithms
                    for the valid tests and test procedures and the way the software source code
                    interacts with ECIMOS’s database, without ECIMOS’s express permission.
          The portion of the permanent injunction prohibiting Carrier’s “use of the Runtest
  Execution System (‘RES’) database” is STAYED until a special master appointed by the Court
  reports that implementation of a new, non-infringing RES database is complete. Carrier is
  ORDERED to pay the equivalent of a licensing fee for the use of the infringing RES database
  from August 1, 2018 to the time that a non-infringing replacement database is fully
  implemented. Specifically, Carrier is ORDERED to pay ECIMOS $50 per run test station per
Case 2:15-cv-02726-JPM-cgc Document 400 Filed 11/26/18 Page 2 of 2               PageID 11051



  month in which said stations interact with the infringing RES database. The Court retains
  jurisdiction over this matter for the purpose of enforcing the Permanent Injunction.




  APPROVED:

    /s/ Jon McCalla
  JON P. McCALLA
  UNITED STATES DISTRICT JUDGE

    11/26/18
   Date




                                             2
